  Case 18-15328         Doc 42     Filed 04/22/19 Entered 04/22/19 08:38:20              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-15328
         NATHANIEL FORD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/29/2018.

         2) The plan was confirmed on 08/21/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/19/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-15328         Doc 42      Filed 04/22/19 Entered 04/22/19 08:38:20                  Desc Main
                                      Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor              $3,478.86
        Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                  $3,478.86


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $991.43
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $125.98
    Other                                                                 $30.23
TOTAL EXPENSES OF ADMINISTRATION:                                                              $1,147.64

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim          Claim       Principal      Int.
Name                                Class   Scheduled      Asserted       Allowed        Paid         Paid
AD ASTRA RECOVERY SERVICE       Unsecured      1,298.00            NA            NA            0.00       0.00
AMERICASH LOANS LLC             Unsecured      1,200.00       2,889.83      2,889.83           0.00       0.00
AT&T SERVICES INC               Unsecured      1,598.00       1,598.50      1,598.50           0.00       0.00
CBE GROUP                       Unsecured         229.00           NA            NA            0.00       0.00
CHOICE RECOVERY                 Unsecured         452.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Secured           800.00           NA         800.00        800.00        0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured     40,467.15            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured       6,000.00     10,037.20      10,037.20           0.00       0.00
DEVILLE ASSET MGMT              Unsecured      3,016.00       3,016.46      3,016.46           0.00       0.00
DEVILLE ASSET MGMT              Unsecured      1,957.00       1,957.60      1,957.60           0.00       0.00
ENHANCED RECOVERY CO L          Unsecured         168.00           NA            NA            0.00       0.00
Fed Loan Serv                   Unsecured           0.00           NA            NA            0.00       0.00
Fed Loan Serv                   Unsecured           0.00           NA            NA            0.00       0.00
HONOR FINANCE                   Unsecured      3,445.00            NA            NA            0.00       0.00
IMPACT CASH USA                 Unsecured            NA         169.25        169.25           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured           433.00           NA            NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured           336.00           NA            NA            0.00       0.00
MONTEREY FINANCIAL SVC          Unsecured           0.00           NA            NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          155.00           NA            NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured           64.00           NA            NA            0.00       0.00
OVERLAND BOND & INVESTMENT      Secured        8,050.00     15,918.14      16,399.14      1,237.36     293.86
OVERLAND BOND & INVESTMENT      Unsecured      8,064.00            NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00        229.31        229.31           0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00           NA            NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured            NA         452.53        452.53           0.00       0.00
SPEEDY CASH                     Unsecured            NA       1,297.95      1,297.95           0.00       0.00
TBOM/TOTAL CARD                 Unsecured           0.00        527.35        527.35           0.00       0.00
US BANK NATIONAL ASSOC          Secured       30,500.00     69,482.82           0.00           0.00       0.00
US BANK NATIONAL ASSOC          Secured              NA     14,258.37           0.00           0.00       0.00
US DEPT OF EDUCATION            Unsecured     63,885.00     64,115.80      64,115.80           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-15328         Doc 42     Filed 04/22/19 Entered 04/22/19 08:38:20                Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim        Claim        Claim       Principal        Int.
Name                               Class    Scheduled     Asserted     Allowed        Paid           Paid
US DEPT OF EDUCATION            Unsecured     14,385.00    14,441.86    14,441.86           0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim          Principal               Interest
                                                          Allowed              Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                  $0.00
      Mortgage Arrearage                                   $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                         $16,399.14          $1,237.36                $293.86
      All Other Secured                                  $800.00            $800.00                  $0.00
TOTAL SECURED:                                        $17,199.14          $2,037.36                $293.86

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00              $0.00                 $0.00
       Domestic Support Ongoing                             $0.00              $0.00                 $0.00
       All Other Priority                                   $0.00              $0.00                 $0.00
TOTAL PRIORITY:                                             $0.00              $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $100,733.64               $0.00                 $0.00


Disbursements:

       Expenses of Administration                            $1,147.64
       Disbursements to Creditors                            $2,331.22

TOTAL DISBURSEMENTS :                                                                       $3,478.86




UST Form 101-13-FR-S (09/01/2009)
  Case 18-15328         Doc 42      Filed 04/22/19 Entered 04/22/19 08:38:20                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
